DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/10/22 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Aria does not teach “in a case where the one button among the displayed one or more buttons is selected through a long press operation by a user, display an action selection window near the one button on the display screen, the action selection window including an edit button” (Remarks, pages 4-6). Examiner respectfully disagrees.
Aria teaches a “custom button” that may be selected via a “single click” or “long key press” (¶ 0045, Fig. 3A S112). If the “custom button” is selected via the “long key press”, operations related to additionally input numerical values is performed (¶¶ 0053-0054, Fig. 3A S113-S114). In order to input the numerical values, an object may be displayed either on the side of or overlay over the custom button (¶ 0067, Figs. 14A-14D). Given the claim its broadest reasonable interpretation, Aria is seen to teach the long press of a button (long key press of custom button) resulting in display of an action window and edit button (display of object to enter numerical values).
Thus, Aria teaches the claimed invention.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11050894 in view of Arai (US 2013/0077119; cited in IDS filed 6/3/21).
Claim
App. No. 17337533
Claim
Patent. No. 11050894 (hereinafter ‘894)
1
An information processing apparatus comprising: one or more processors connected to one or more memories, the one or more processors being configured to: display one or more buttons, each of which corresponding processing is associated with, on a display screen; in a case where one button among the displayed one or more buttons is selected through a short press operation by a user, execute the processing associated with the one button; and in a case where the one button among the displayed one or more buttons is selected through a long press operation by a user, display an action selection window near the one button on the display screen, the action selection window including an edit button.

1-3, 6, 7
1. An image processing apparatus comprising: one or more processors connected to one or more memories, the one or more processors being configured to: register a print setting and a screen display setting in association with a button, wherein the screen display setting is one of a plurality of settings including: a first setting for displaying a confirmation screen for confirming a print setting in accordance with a touching operation on the button and printing in accordance with a print instruction, and a second setting for printing in accordance with a touching operation on the button without displaying the confirmation screen; display the button on a display screen; and control so as to, in a case where the displayed button is selected through a first type of touching operation by a user, print based on the print setting and the screen display setting registered in association with the touched button, and to, in a case where the displayed button is selected through a second type of touching operation by a user, enable changing the screen display setting and enable the registered screen display setting to be updated by the changed screen display setting in accordance with a user's operation.
2. The image processing apparatus according to claim 1, wherein the first type of touching operation is a press operation of the button.
3. The image processing apparatus according to claim 2, wherein the second type of touching operation is one of a long press operation or a continuous press operation of multiple times of the button.
6. The image processing apparatus according to claim 1, wherein when the displayed button is touched through the second type of touching operation and an edition designation is given by the user to edit the print setting, a registered content about the print setting is updated according to the edition designation.
7. The image processing apparatus according to claim 6, wherein when the displayed button is touched through the second type of touching operation, a reception screen is displayed and the edition designation about the print setting is received from the user through the reception screen.  
2
The information processing apparatus according to claim 1, wherein the one or more processors is configured to: change the processing associated with the one button in accordance with selection of the edit button.
6
The image processing apparatus according to claim 1, wherein when the displayed button is touched through the second type of touching operation and an edition designation is given by the user to edit the print setting, a registered content about the print setting is updated according to the edition designation.
3
The information processing apparatus according to claim 1, wherein the one or more processors is configured to: edit the one or more buttons displayed on the display screen in accordance with selection of the edit button.
4
The image processing apparatus according to claim 1, wherein when the displayed button is touched through the second type of touching operation, a reception screen is displayed and a designation to change the setting of whether or not to display the confirmation screen from the user through the reception screen is received.
4
The information processing apparatus according to claim 1, wherein the long press operation is a touching operation on one of the displayed one or more buttons continued beyond a predetermined time period.





Regarding claims 1 and 4, ‘894 does not explicitly teach “a short press operation” and “beyond a predetermined time period”. However, Arai, as shown below, teaches “a short press operation” (single click; ¶ 0045 Fig. 3A S112) and “beyond a predetermined time period” (long key press determined based on elapse of predetermined click judging time; ¶ 0048). 
‘894 and Arai are in the same field of endeavor of an image processing apparatus comprising a display with custom buttons. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image processing apparatus of ‘894 to include “a short press operation” and “beyond a predetermined time period” as taught by Arai. The combination improves the operability of the image processing apparatus by allowing a user to easily use the buttons (¶ 0006, Arai).

Claims 5-8 are method claims that correspond to the apparatus of claims 1-4. Thus, arguments similar to that presented above for claims 1-4 are equally applicable to claims 5-8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (US 2013/0077119; cited in IDS filed 6/3/21).

Regarding claim 1, Arai teaches an information processing apparatus comprising (multifunction machine 10; ¶¶ 0023-0034 Fig. 1): 
one or more processors connected to one or more memories (CPU 14 and ROM 16; ¶¶ 0024-0025 Fig. 1), the one or more processors being configured to: 
display one or more buttons, each of which corresponding processing is associated with, on a display screen (buttons B1 to B4 on standby screen 71; ¶¶ 0026-0031 Fig. 4); 
in a case where one button among the displayed one or more buttons is selected through a short press operation by a user (single click; ¶ 0045 Fig. 3A S112), execute the processing associated with the one button (execute process; ¶ 0051 Fig. 3B S145); and 
in a case where the one button among the displayed one or more buttons is selected through a long press operation by a user (long key press; ¶¶ 0045 and 0053-0054 Fig. 3A S112-S114), display an action selection window near the one button on the display screen (display object for input of numerical value to overlay or on side of custom button; ¶ 0067, Figs. 14A-14D), the action selection window including an edit button (additional input in custom button area; ¶ 0067 Figs. 14A-14D).

Regarding claim 2, Arai teaches the information processing apparatus according to claim 1, wherein the one or more processors is configured to: change the processing associated with the one button in accordance with selection of the edit button (setting values for operation changed; ¶¶ 0054-0057 Fig. 3A S114-S118 and ¶ 0067 Figs. 14A-14D).

Regarding claim 3, Arai teaches the information processing apparatus according to claim 1, wherein the one or more processors is configured to: edit the one or more buttons displayed on the display screen in accordance with selection of the edit button (slider objects; ¶ 0067 Figs. 14A-14D).

Regarding claim 4, Arai teaches the information processing apparatus according to claim 1, wherein the long press operation is a touching operation on one of the displayed one or more buttons continued beyond a predetermined time period (long key press determined based on elapse of predetermined click judging time; ¶ 0048). 

Claims 5-8 are method claims that correspond to the apparatus of claims 1-4. Thus, arguments similar to that presented above for claims 1-4 are equally applicable to claims 5-8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hara (US 2012/0257244) teaches a printing apparatus with a display including a touch panel displaying a plurality of buttons for inputting instructions by touch operations performed by a user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672